DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  this claim recites: “an first” in the first clause. Examiner believes this to be a typographical error that should instead be “a first” and will be treated as such for the purpose of examination.  Appropriate correction is required.

Allowable Subject Matter
Claims 5, 6, 10, 17, 18, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 7, 11-16, 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. 2015/0084950), hereinafter Li, in view of Tong et al. (US Pub. 2013/0201187), hereinafter Tong.
Regarding claim 1, Li discloses a method comprising: receiving, at data processing hardware, a first facial framework and a first captured image of a face of a user with a neutral facial expression, the first facial framework corresponding to the face of the user at a first frame and comprising a first facial mesh of facial information (Fig. 3; Paragraph [0031]: a neutral face scan of a subject and a generic 3D model is obtained. The generic 3D model may be fit to the neutral scan in order to generate a neutral 3D model with a neutral expression; Paragraph [0042]: track the actor's face, rigid motion tracking may be performed at 306 in order to rigidly align the tracked 3D model of a previous frame (e.g., an immediately previous frame) to the current input frame. The rigid alignment includes solving for a rigid motion without considering the expressions of the subject. For example, the head of the subject may be rigidly positioned without solving for the subject's expressions…the currently received input frame may be cropped with a face bounding window (200×200 pixels) centered around the tracked model from the previous frame (or the neutral model for the first frame). In some embodiments, the initial face detection is obtained from a 2D bounding box of the facial features and re-detection is only performed whenever the face model is lost (e.g., when the face gets partially or completely occluded and tracking cannot be performed). The data of the resulting cropped frame may then be tracked using the fast projection variant of the rigid ICP process with a point-to-plane metric; Paragraph [0071]: Process 400 may begin at 402 by obtaining a three-dimensional scan of a subject. In some embodiments, the three-dimensional scan of the subject may include a scan of the subject's face. In some embodiments, the scan may include a scan of the subject or the subject's face in a neutral pose or position); determining, by the data processing hardware, a  using a combination of dense depth maps and texture features around various facial features (e.g., eyes, lips, or the like) in the manner described, natural dialogues and nuanced actor-specific emotions may be accurately captured; Paragraph [0037]: After obtaining a neutral scan of a subject, the process 200 is performed to generate the initial blendshapes. As discussed, the initial blendshapes are included in the 3D tracking model used to track input data of the subject. The process 200 begins at 202 by capturing input data of the subject. The input data may be captured by any suitable device, such as the input sensor 104 of FIG. 1. In some embodiments, the input data may include a depth map and 2D texture features (e.g., in video) of the subject. At 204, the input data is aggregated); receiving, at the data processing hardware, a second facial framework, the second facial framework corresponding to the face of the user at a second frame and comprising a second facial mesh of facial information (Fig. 3; Paragraph [0031]: a neutral face scan of a subject and a generic 3D model is obtained. The generic 3D model may be fit to the neutral scan in order to generate a neutral 3D model with a neutral expression; Paragraph [0042]: track the actor's face, rigid motion tracking may be performed at 306 in order to rigidly align the tracked 3D model of a previous frame (e.g., an immediately previous frame) to the current input frame. The rigid alignment includes solving for a rigid motion without considering the expressions of the subject. For example, the head of the subject may be rigidly positioned without solving for the subject's expressions…the currently received input frame may be cropped with a face bounding window (200×200 pixels) centered around the tracked model from the previous frame (or the neutral model for the first frame). In some embodiments, the initial face detection is obtained from a 2D bounding box of the facial features and re-detection is only performed whenever the face model is lost (e.g., when the face gets partially or completely occluded and tracking cannot be performed). The data of the resulting cropped frame may then be tracked using the fast projection variant of the rigid ICP process with a point-to-plane metric); updating, by the data processing hardware, the facial  the 2D video texture does change as the eyebrow is raised. As a result, one or more expressions of the subject may be detected using 2D facial feature constraints indicated in the video as well as the depth data. Thus, the 2D facial feature constraints help to correct and adjust the initial blendshapes to the depth map; Paragraph [0093]: FIG. 8 illustrates two examples of the evolution of the correctives 320 during each incremental update, showing the effect of the correctives 320 during the tracking process 300 with a continuously updated adaptive PCA model 316. For example, when the subject performs a new expression that could not be captured by the current adaptive PCA model for the previous frame); and displaying, by the data processing hardware, the updated facial texture as a three-dimensional avatar, the three-dimensional avatar corresponding to a virtual representation of the face of the user (Fig. 1; Fig. 5; Paragraph [0074]: the subject may make different facial expressions, which may be tracked for providing an output animation that accurately mimics the expressions. In some embodiments, tracking the body deformations of the subject may be performed in real-time or substantial real-time. For example, the input data may be fit with one or more of the blendshapes as the subject is performing a facial expression; Paragraph [0103]: input/output device 1340 provides input/output operations for the system 1300. In one implementation, the input/output device 1340 includes a keyboard, pointing device, touchscreen display, and/or the like. In another implementation, the input/output device 1340 includes a display unit for displaying graphical user interfaces).
	Li does not explicitly disclose projecting, by the data processing hardware, the first captured image of the face onto the first facial framework.
	However Tong teaches generation of an avatar from a 3D mesh (Abstract), further comprising projecting, by the data processing hardware, the first captured image of the face onto the first facial framework (Fig. 8; Paragraph [0039]: Process 200 may conclude at block 216 where the smoothed 3D face model and the corresponding texture image may be combined using known techniques to generate a final 3D face model. For instance, FIG. 8 illustrates an example of a texture image 802 being combined with a corresponding smoothed 3D face model 804 to generate a final 3D face model 806. In various implementations, the final face model may be provided in any standard 3D data format). Tong teaches that not only is this a known technique (Paragraph [0039]), but that this will allow for generation realistic 3D representations of people (Abstract). Further, Tong and Li are in the same specific field of endeavor, generation of an avatar from a 3D mesh. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li with the features of projecting, by the data processing hardware, the first captured image of the face onto the first facial framework as taught by Tong so as to allow for generation realistic 3D representations of an avatar as presented by Tong.
Regarding claim 2, Li, in view of Tong teaches the method of claim 1, Li discloses further comprising: receiving, at the data processing hardware, a second captured image of the face of the user, the second captured image capturing a smile as a facial expression of the user (Paragraph [0047]: fitting from step 308 is then refined at step 310 by fitting or warping the blendshape model to a linear subspace (e.g., an adaptive PCA space, or the like) using a progressively updated adaptive model 316 (e.g., an adaptive PCA model). As noted above, the initial blendshapes 304 are personalized and coarse approximations of various real expressions of the subject. For example, one blendshape may approximate how the subject would smile. By performing step 310, and fitting the blendshape model to a linear adaptive PCA subspace, expressions that are personalized to the subject may be obtained. In order to create personalized expressions, the PCA space extends the space that is spanned by the initial blendshapes with PCA modes); receiving, at the data processing hardware, a third captured image of the face of the user, the third captured image capturing, as the facial expression of the user, both eyebrows raised (Paragraph [0043]: the 2D video texture does change as the eyebrow is raised. As a result, one or more expressions of the subject may be detected using 2D facial feature constraints indicated in the video as well as the depth data. Thus, the 2D facial feature constraints help to correct and adjust the initial blendshapes to the depth map; Paragraph [0072]: the process 400 generates a customized digital model including a set of blendshapes using the three-dimensional scan, each of one or more blendshapes of the set of blendshapes representing at least a portion of a characteristic of the subject. In some embodiments, characteristics of the subject include one or more of a position of a mouth, an eye, an eyebrow, a nose, or a cheek, or the like); receiving, at the data processing hardware, a fourth captured image of the face of the user, the fourth captured image capturing, as the facial expression of the user, a smile and both eyebrows raised (Paragraph [0043]: the 2D video texture does change as the eyebrow is raised. As a result, one or more expressions of the subject may be detected using 2D facial feature constraints indicated in the video as well as the depth data. Thus, the 2D facial feature constraints help to correct and adjust the initial blendshapes to the depth map; Paragraph [0047]: fitting from step 308 is then refined at step 310 by fitting or warping the blendshape model to a linear subspace (e.g., an adaptive PCA space, or the like) using a progressively updated adaptive model 316 (e.g., an adaptive PCA model). As noted above, the initial blendshapes 304 are personalized and coarse approximations of various real expressions of the subject. For example, one blendshape may approximate how the subject would smile. By performing step 310, and fitting the blendshape model to a linear adaptive PCA subspace, expressions that are personalized to the subject may be obtained. In order to create personalized expressions, the PCA space extends the space that is spanned by the initial blendshapes with PCA modes; Paragraph [0072]: the process 400 generates a customized digital model including a set of blendshapes using the three-dimensional scan, each of one or more blendshapes of the set of blendshapes representing at least a portion of a characteristic of the subject. In some embodiments, characteristics of the subject include one or more of a position of a mouth, an eye, an eyebrow, a nose, or a cheek, or the like); for each captured image, determining, by the data processing hardware, a facial  fitting from step 308 is then refined at step 310 by fitting or warping the blendshape model to a linear subspace (e.g., an adaptive PCA space, or the like) using a progressively updated adaptive model 316 (e.g., an adaptive PCA model). As noted above, the initial blendshapes 304 are personalized and coarse approximations of various real expressions of the subject. For example, one blendshape may approximate how the subject would smile. By performing step 310, and fitting the blendshape model to a linear adaptive PCA subspace, expressions that are personalized to the subject may be obtained. In order to create personalized expressions, the PCA space extends the space that is spanned by the initial blendshapes with PCA modes; Paragraph [0072]: the process 400 generates a customized digital model including a set of blendshapes using the three-dimensional scan, each of one or more blendshapes of the set of blendshapes representing at least a portion of a characteristic of the subject. In some embodiments, characteristics of the subject include one or more of a position of a mouth, an eye, an eyebrow, a nose, or a cheek, or the like); blending, by the data processing hardware, the facial expression textures of each captured image and the updated facial texture based on the received second facial framework to generate a blended facial texture (Fig. 5; Fig. 6; Paragraph [0043]: the 2D video texture does change as the eyebrow is raised. As a result, one or more expressions of the subject may be detected using 2D facial feature constraints indicated in the video as well as the depth data. Thus, the 2D facial feature constraints help to correct and adjust the initial blendshapes to the depth map; Paragraph [0091]: FIG. 6 shows the influence of each stage of the real-time facial animation tracking process 300 and compares the result of the tracking process 300 to that obtained with individual steps omitted. The input 602 to the process 300 includes depth data (one or more depth maps) and 2D features (from video texture data). The model 604 results from using only the initial blendshapes. All stages of process 300 capture more details of the subject's expressions than the pure blendshape fit); and rendering, by the data processing hardware, the three-dimensional  goal in the generation of high quality performance-driven facial animation is to capture every trait and characteristic of a subject's facial and verbal expressions, and to reproduce these expressions on a digital double or a creature. Many existing animation capture techniques rely on generic expressions that do not accurately reflect the nuances of the subject's expressions. Furthermore, creating realistic digital renderings of a subject (e.g., an actor's face) in film and game production typically involves a very complex pipeline requiring intensive manual intervention. Thus, long turn-around times may be required for generating compelling results. As a consequence of the complex pipeline and long turn-around times, high production costs may be incurred in order to generate realistic animations; Paragraph [0036]: a facial performance capture program running on one or more processors of computer 102 may perform the techniques described in further detail below to render the output 112 including a model of the subject's facial expression).
Regarding claim 3, Li, in view of Tong teaches the method of claim 2, Li discloses wherein blending further comprises: determining a texture vector for each captured image, the texture vector corresponding to a vector representation of a difference from the first captured image with the neutral facial expression (Fig. 3; Paragraphs [0045]-[0047]: 2D facial feature constraints may then be pre-associated to a fixed set of mesh vertices of the tracked 3D model. A facial feature fitting term is then formulated as one or more vectors between the 2D facial features and their corresponding mesh vertices in camera space…one blendshape may approximate how the subject would smile. By performing step 310, and fitting the blendshape model to a linear adaptive PCA subspace, expressions that are personalized to the subject may be obtained. In order to create personalized expressions, the PCA space extends the space that is spanned by the initial blendshapes with PCA modes. In essence, the PCA modes describe the difference between the real expressions of the subject and the expressions that have been approximated by the initial blendshapes. By determining the difference between the real and approximated expressions, the linear PCA space more accurately describes the actual expression of the subject as compared to using the initial blendshapes, since the expressions of the initial blendshapes are created using a generic expression database); determining a current texture vector based on the received second facial framework (Fig. 3; Paragraphs [0054]-[0056]: The A columns of MA are the orthonormalized vectors of the initial blendshapes and form the anchor blendshapes A…As illustrated in FIG. 3, the heat map 330 corresponding to step 310 shows the difference between fitting with the initial blendshapes and refining the blendshape model by fitting it onto the adaptive space (the deformation and projection stages). As can be seen by the heat map 330, the difference between the initial blendshape fitting and the adaptive PCA space fitting is significant, resulting in a more accurate depiction of the subject's expressions); assigning rendering weights based on a difference between the current texture vector and the texture vector of each captured image (Paragraph [0046]: process 300 at 308 then solves for the blendshape coefficients x…the weight of the facial feature constraints and x.sub.1.epsilon.[0,1] are the blendshape coefficients. A fast iterative projection method is used to solve the bounded dense linear system. Due to the localized nature of blendshapes and because the coefficients are bounded, large motions can be recovered very effectively); and rendering the three-dimensional avatar with the blended facial texture based on the rendering weights (Paragraph [0036]: Using the input data, a facial performance capture program running on one or more processors of computer 102 may perform the techniques described in further detail below to render the output 112 including a model of the subject's facial expression; Paragraphs [0050]-[0052]: weights are defined with respect to the neutral mesh for the Laplacian smoothing…w1 is the weight for the point-to-point depth map constraints (e.g., w1=0.1), w2 is the weight for the Laplacian regularization constraint).
Regarding claim 4, Li, in view of Tong teaches the method of claim 3, Li discloses wherein the rendering weights have a sum equal to one (Paragraphs [0046]-[0047]: weight of the facial feature constraints and x1ε[0,1] are the blendshape coefficients).
Regarding claim 7, Li, in view of Tong teaches the method of claim 1, Li discloses further comprising: receiving, at the data processing hardware, a captured current image of the face of the user with a current facial expression mesh of facial information at the second frame (Fig. 3; Paragraph [0031]: a neutral face scan of a subject and a generic 3D model is obtained. The generic 3D model may be fit to the neutral scan in order to generate a neutral 3D model with a neutral expression; Paragraph [0042]: track the actor's face, rigid motion tracking may be performed at 306 in order to rigidly align the tracked 3D model of a previous frame (e.g., an immediately previous frame) to the current input frame. The rigid alignment includes solving for a rigid motion without considering the expressions of the subject. For example, the head of the subject may be rigidly positioned without solving for the subject's expressions…the currently received input frame may be cropped with a face bounding window (200×200 pixels) centered around the tracked model from the previous frame (or the neutral model for the first frame). In some embodiments, the initial face detection is obtained from a 2D bounding box of the facial features and re-detection is only performed whenever the face model is lost (e.g., when the face gets partially or completely occluded and tracking cannot be performed). The data of the resulting cropped frame may then be tracked using the fast projection variant of the rigid ICP process with a point-to-plane metric); and updating, by the data processing hardware, the facial texture based on the received facial framework and the captured current image (Fig. 5; Paragraph [0043]: the 2D video texture does change as the eyebrow is raised. As a result, one or more expressions of the subject may be detected using 2D facial feature constraints indicated in the video as well as the depth data. Thus, the 2D facial feature constraints help to correct and adjust the initial blendshapes to the depth map; Paragraph [0093]: FIG. 8 illustrates two examples of the evolution of the correctives 320 during each incremental update, showing the effect of the correctives 320 during the tracking process 300 with a continuously updated adaptive PCA model 316. For example, when the subject performs a new expression that could not be captured by the current adaptive PCA model for the previous frame
Regarding claim 11, Li, in view of Tong teaches the method of claim 1, Tong discloses wherein the first captured image comprises a red-green-and blue image from a mobile phone (Paragraph [0026]: a face data set may include shape data (e.g., (x, y, z) mesh coordinates in Cartesian coordinate system) and texture data (red, green and blue color intensity values) specifying each point or vertex in the dense avatar mesh; Paragraph [0041]: System 900 may be used to perform some or all of the various functions discussed herein and may include any device or collection of devices capable of undertaking image-based multi-view 3D face generation in accordance with various implementations of the present disclosure. For example, system 900 may include selected components of a computing platform or device such as a desktop, mobile or tablet computer, a smart phone, a set top box, etc., although the present disclosure is not limited in this regard).
Regarding claim 12, Li, in view of Tong teaches the method of claim 1, Tong discloses wherein the three-dimensional avatar is displayed on an augmented reality device (Paragraph [0016]: FIG. 1 illustrates an example system 100 in accordance with the present disclosure. In various implementations, system 100 may include an image capture module 102 and a 3D face simulation module 110 capable of generating a 3D face model including facial texture as will be described herein. In various implementations, system 100 may be employed in character modeling and creation, computer graphics, video conferencing, on-line gaming, virtual reality applications, and so forth. Further, system 100 may be suitable for applications such as perceptual computing, digital home entertainment, consumer electronics, and the like).
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory, which is disclosed by Li, Paragraph [0105]: a processor will receive instructions and data from a read-only memory or a random access memory or both); thus they are rejected on similar grounds.
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.
Regarding claim 23, the limitations of this claim substantially correspond to the limitations of claim 11; thus they are rejected on similar grounds.
Regarding claim 24, the limitations of this claim substantially correspond to the limitations of claim 12; thus they are rejected on similar grounds.
Regarding claim 25, Li discloses a method comprising: receiving, at data processing hardware, a first facial framework and a first captured image of a face of a user with a neutral facial expression, the first facial framework corresponding to the face of the user at a first frame and comprising a first facial mesh of facial information (Fig. 3; Paragraph [0031]: a neutral face scan of a subject and a generic 3D model is obtained. The generic 3D model may be fit to the neutral scan in order to generate a neutral 3D model with a neutral expression; Paragraph [0042]: track the actor's face, rigid motion tracking may be performed at 306 in order to rigidly align the tracked 3D model of a previous frame (e.g., an immediately previous frame) to the current input frame. The rigid alignment includes solving for a rigid motion without considering the expressions of the subject. For example, the head of the subject may be rigidly positioned without solving for the subject's expressions…the currently received input frame may be cropped with a face bounding window (200×200 pixels) centered around the tracked model from the previous frame (or the neutral model for the first frame). In some embodiments, the initial face detection is obtained from a 2D bounding box of the facial features and re-detection is only performed whenever the face model is lost (e.g., when the face gets partially or completely occluded and tracking cannot be performed). The data of the resulting cropped frame may then be tracked using the fast projection variant of the rigid ICP process with a point-to-plane metric; Paragraph [0071]: Process 400 may begin at 402 by obtaining a three-dimensional scan of a subject. In some embodiments, the three-dimensional scan of the subject may include a scan of the subject's face. In some embodiments, the scan may include a scan of the subject or the subject's face in a neutral pose or position); determining, by the data processing hardware, a facial texture corresponding to the face of the user based on the projected first captured image (Fig. 2; Paragraph [0033]: using a combination of dense depth maps and texture features around various facial features (e.g., eyes, lips, or the like) in the manner described, natural dialogues and nuanced actor-specific emotions may be accurately captured; Paragraph [0037]: After obtaining a neutral scan of a subject, the process 200 is performed to generate the initial blendshapes. As discussed, the initial blendshapes are included in the 3D tracking model used to track input data of the subject. The process 200 begins at 202 by capturing input data of the subject. The input data may be captured by any suitable device, such as the input sensor 104 of FIG. 1. In some embodiments, the input data may include a depth map and 2D texture features (e.g., in video) of the subject. At 204, the input data is aggregated); and displaying, by the data processing hardware, the determined facial texture as a three-dimensional avatar, the three-dimensional avatar corresponding to a virtual representation of the face of the user (Fig. 1; Fig. 5; Paragraph [0074]: the subject may make different facial expressions, which may be tracked for providing an output animation that accurately mimics the expressions. In some embodiments, tracking the body deformations of the subject may be performed in real-time or substantial real-time. For example, the input data may be fit with one or more of the blendshapes as the subject is performing a facial expression; Paragraph [0103]: input/output device 1340 provides input/output operations for the system 1300. In one implementation, the input/output device 1340 includes a keyboard, pointing device, touchscreen display, and/or the like. In another implementation, the input/output device 1340 includes a display unit for displaying graphical user interfaces).

	However Tong teaches generation of an avatar from a 3D mesh (Abstract), further comprising projecting, by the data processing hardware, the first captured image of the face onto the first facial framework (Fig. 8; Paragraph [0039]: Process 200 may conclude at block 216 where the smoothed 3D face model and the corresponding texture image may be combined using known techniques to generate a final 3D face model. For instance, FIG. 8 illustrates an example of a texture image 802 being combined with a corresponding smoothed 3D face model 804 to generate a final 3D face model 806. In various implementations, the final face model may be provided in any standard 3D data format). Tong teaches that not only is this a known technique (Paragraph [0039]), but that this will allow for generation realistic 3D representations of people (Abstract). Further, Tong and Li are in the same specific field of endeavor, generation of an avatar from a 3D mesh. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li with the features of projecting, by the data processing hardware, the first captured image of the face onto the first facial framework as taught by Tong so as to allow for generation realistic 3D representations of an avatar as presented by Tong.

Claims 8, 9, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Tong, and further in view of Gove (US Pub. 2016/0127641).
Regarding claim 8, Li, in view of Tong teaches the method of claim 7.
	Li, in view of Tong does not explicitly disclose wherein the received captured current image corresponds to a reduced amount of facial texture.
	However, Gove teaches constructing 3D models (Paragraph [0042]), further comprising wherein the received captured current image corresponds to a reduced amount of facial texture (Paragraph [0059]: In the case that some object (e.g., a lacy flower in a vase) obstructs the view from the MCD, the MCD may utilize its 3D depth processing to understand that an obstruction may negatively impact the Groupie photograph). Gove teaches that this will allow for correction of negatively impacted images (Paragraph [0059]; Paragraph [0090]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li, in view of Tong with the features wherein the received captured current image corresponds to a reduced amount of facial texture as taught by Gove so as to allow for correction of images as presented by Gove.
Regarding claim 9, Li, in view of Tong, and further in view of Gove teaches the method of claim 8, Gove discloses further comprising: determining, by the data processing hardware, an obstructed portion of the face of the user based on the received captured current image (Paragraph [0090]: nature of a camera that can automatically reposition itself may be very helpful in photographing scenes with selective removal of subjects or objects. This can be easily achieved by either moving the camera to a different point of view, around an obstruction, to fill-in the previously obstructed portion of the scene); and blending, by the data processing hardware, the obstructed portion of the face of the user with facial texture generated from an unobstructed captured image from a prior frame (Paragraph [0090]: nature of a camera that can automatically reposition itself may be very helpful in photographing scenes with selective removal of subjects or objects. This can be easily achieved by either moving the camera to a different point of view, around an obstruction, to fill-in the previously obstructed portion of the scene).
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 8; thus they are rejected on similar grounds.
Regarding claim 21, the limitations of this claim substantially correspond to the limitations of claim 9; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613